EVERETT, Chief Judge
(concurring in part and dissenting in part):
I
I agree fully with Judge Cox that, pursuant to RCM 912(f)(4), Manual for Courts-Martial, United States, 1984, the accused preserved his objection to the denial of his challenge for cause against Lieutenant Colonel Harris. 31 MJ at 120.
II
A
With respect to the certified issue, I also agree with Judge Cox that RCM 705(e) is intended to assure that parties to the trial not inform court-martial members “of the existence of a pretrial agreement.” 31 MJ at 121. Presumably, the intent of this requirement is to avoid the possibility that a court member who learns of a pretrial agreement might pay less attention to his duties and assume that the process of sentencing the accused is a useless formality because the parties have already determined what sentence ultimately will be served.
Whether a court member is “informed” of a pretrial agreement by a party to the trial or learns of it in some other way, the effect on his behavior as a court member will probably be the same. In either event, there is a danger that the member will not be attentive enough to his sentencing duties so that his participation in the sentencing will create “substantial doubt as to legality, fairness, and impartiality.” See RCM 912(f)(l)(N) (emphasis added.) The only difference in the two situations is that, if the trial counsel informs the court members of the pretrial agreement, a defense challenge for cause to the members might appropriately be sustained as a matter of course in order to deter future violations of RCM 705(e) by prosecutors.
Aware that the member’s knowledge here of the existence of a pretrial agreement might affect adversely his participation in the sentencing proceedings, the military judge carefully questioned Lieutenant Colonel Harris. After scrutinizing this inquiry — which is quoted by the court below and also is set out in the appendix to Judge Cox’ opinion — I find it hard to disagree with the military judge’s conclusion that Lieutenant Colonel Harris could fairly and impartially participate in sentencing Jobson. The Court of Military Review, however, reached a different conclusion.
If this conclusion were based on the assumption that, when a court member learns of a pretrial agreement, there necessarily is “substantial doubt as to [the] legality, fairness, and impartiality” of any sentence adjudged by that member, I believe the conclusion would be unwarranted. If, however, the United States Air Force Court of Military Review, in the exercise of its supervisory power over the courts-martial whose findings and sentences it reviews, decides to establish a “bright line” rule that a court member who learns of a pretrial agreement must be excused upon challenge for cause, I believe this is permissible.
As I construe its opinion, the Court of Military Review did not even seek to go this far. Instead, upon examination of the voir dire of Lieutenant Colonel Harris and pursuant to the repeated exhortation both of this Court and of Manuals for Courts-Martial that military judges should construe challenges for cause liberally, the court below only decided that, because of the knowledge he had acquired, this member’s continued service on the court-martial would create “substantial doubt” as to the fairness of the sentence it adjudged.
In my view, this decision was within the statutory power of the Court of Military Review. Admittedly, that court should give some weight to a determination by the military judge that a court-martial member is competent; however, as Judge Sullivan points out, neither Courts of Military Review nor this Court may abdicate their responsibility to ensure a fair trial under *124the guise of deferring to the discretion of military judges.
B
If, after a plea of not guilty, prejudicial error occurs in denying a defense challenge for cause and the error is properly preserved for appellate review, a rehearing as to findings and sentence usually will be necessary because of the difficulty in determining what findings would have been made by the court-martial if the challenge for cause had been sustained.* However, where a guilty plea has been entered and the error concerns only the sentence adjudged, I conclude that the Court of Military Review may be able to remedy the prejudicial error by reassessment of the sentence. I would not exclude this possibility, especially when, as in this case, the convening authority already has substantially reduced the sentence adjudged.
Ill
Accordingly, I would answer the certified question in the negative and the granted issue in the affirmative; furthermore, I would remand the case to the Court of Military Review to decide whether it can eliminate any prejudice to Jobson through reassessment of his sentence.

 Of course, if the challenge for cause concerns suitability for sentencing, its denial would not require any remedy as to findings.